Per Curiam.
This case arose out of the same occurrence as the case of Minnie Eeisman against the same defendant, decided at the present term of this court, and the two cases were tried together and submitted on the same briefs in this court.
Por the reasons given in the opinion filed in the case, Reisman v. Public Service Corp., ante p. 464, the judgment of nonsuit entered in the Circuit Court will be affirmed.
*540For affirmance—The Chancellor, Chief Justice, Garrison, Swayze, Trenchakd, Parker, Voorhees, Bogert, Vredenburgh, Congdon, JJ. 10.
For reversal—Bergen, Kalisch, White, JJ. 3.